 1   Janine C. Prupas
     Nevada State Bar No. 9156
 2   SNELL & WILMER L.L.P.
     50 West Liberty Street
 3   Suite 510
     Reno, NV 89501
 4   Tel: (775) 785-5440
     Email: jprupas@swlaw.com
 5
     Ashish Mahendru (pro hac vice)
 6
     Darren A. Braun (pro hac vice)
 7   MAHENDRU, P.C.
     635 Heights Blvd.
 8   Houston, Texas 77007
 9   Tel: (713) 571-1519
     amahendru@thelitigationgroup.com
10   dbraun@thelitigationgroup.com
11   Attorneys for Plaintiff

12
                           IN THE UNITED STATES DISTRICT COURT
13

14                                 DISTRICT OF NEVADA

15
      RB PRODUCTS, INC.,                      CASE NO.: 3:19-cv-00105-MMD-WGC
16
17           Plaintiffs,              JOINT STIPULATION REGARDING
      vs.                             EXTENSION OF TIME TO RESPOND
18
                                        TO DEFENDANTS’ MOTION TO
19    RYZE CAPITAL, L.L.C.; ENCORE       STAY DISCOVERY AND RE-
      DEC, L.L.C.; RYZE RENEWABLES          SETTING OF STATUS
20    RENO, L.L.C.; RYZE RENEWABLES,           CONFERENCE
      L.L.C.; MICHAEL BROWN; CHRIS
21    DANCY;     RESC,   L.L.C.; RYZE
22    RENEWABLES LAS VEGAS, L.L.C.;
      MATT PEARSON; AND RANDY
23    SOULE,
24
             Defendants.
25

26

27

28
                                        Page 1 of 5
             The parties file this Joint Stipulation Regarding (i) Extension of Time to File
 1

 2   Response and Replies to Defendants’ Motion to Stay Discovery [Dkt. 108], and (ii) Re-

 3   Setting of August 28, 2019 Status Conference.
 4
                                              I.
 5                     Joint Stipulation Regarding Extension of Time to
              File Response and Replies to Defendants’ Motion to Stay Discovery
 6

 7           Defendants filed their Motion to Stay Discovery on August 9, 2019. Currently,

 8   Plaintiff’s response to that Motion is due on August 23, 2019, and Defendants’ reply is
 9
     due on August 30, 2019.       Subject to the Court’s approval, the parties have stipulated
10
     that (i) Plaintiff’s response will be due on August 30, 2019, and (ii) Defendants’ reply
11

12   will be due on September 9, 2019.

13           This is the parties’ first request for extension of time.
14
             The parties have reached this agreed briefing schedule because Plaintiff’s
15
     counsel, Ashish Mahendru, is out of the country on a family vacation from August 9
16
17   through August 23, 2019.

18           In light of Mr. Mahendru’s vacation schedule, and in light of the parties’
19
     agreement on the issue, the parties respectfully request that Court set the following
20
     briefing schedule: (i) Plaintiff’s response to Defendant’s Motion to Stay [Dkt. 108] will
21

22   be due on August 30, 2019; and (ii) Defendants’ reply will be due on September 9,

23   2019.
24

25

26

27

28
                                               Page 2 of 5
                                             II.
 1
                   Joint Stipulation Regarding Resetting Status Conference
 2
            The Court has scheduled a status conference to occur on August 28, 2019, for
 3

 4   the purpose of addressing issues relating to the parties’ proposed discovery plan and

 5   Defendants’ Motion to Stay,
 6
            In light of the briefing scheduled contemplated herein, the parties, subject to the
 7
     Court’s approval, have stipulated that the status conference should be reset from August
 8

 9   28, 2019 to September 18, 2019. By rescheduling the status conference to September

10   18, 2019, the Court would have the opportunity to address Defendants’ Motion to Stay
11
     after all the parties have had the opportunity to fully brief the issue.
12
     Dated: August 15, 2019                      Respectfully submitted,
13

14                                               /s/ Janine C. Prupas
                                                 Janine C. Prupas
15                                               Nevada State Bar No. 9156
                                                 Snell & Wilmer L.L.P.
16                                               50 West Liberty Street
                                                 Suite 510
17                                               Reno, NV 89501
                                                 Tel: (775) 785-8440
18                                               Email: ajprupas@swlaw.com
19

20
                                                 /s/ Ashish Mahendru
                                                 Ashish Mahendru (pro hac vice)
21                                               Darren A. Braun ( pro hac vice)
                                                 MAHENDRU, P.C
22                                               639 Heights Blvd.
23                                               Houston, Texas 77007
                                                 Telephone: 713-571-1519
24                                               Facsimile: 713-651-0776
                                                 amahendru@thelitigationgroup.com
25
                                                 dbraun @thelitigationgroup.com
26
                                                 ATTORNEYS FOR PLAINTIFF
27

28
                                              Page 3 of 5
 1    IT IS SO STIPULATED.

 2

 3    Dated this 15th day of August, 2019.

 4
     MAHENDRU, P.C.                          DICKINSON WRIGHT, PLLC
 5
     /s/ Ashish Mahendru                     /s/ John P. Desmond
 6
     Ashish Mahendru (pro hac vice)          John P. Desmond
 7   Darren A. Braun (pro hac vice)          Nevada Bar No. 5618
     639 Heights Blvd.                       Justin J. Bustos
 8   Houston, Texas 77007                    Nevada Bar No. 10320
     Telephone: 713-571-1519                 100 West Liberty St., Ste. 940
 9   Facsimile: 713-651-0776                 Reno, NV 89501
     amahendru@thelitigationgroup.com        jdesmond@dickinsonwright.com
10
     dbraun@thelitigationgroup.com           jbustos@dickinsonwright.com
11
     SNELL & WILMER L.L.P.                   LATHAM & WATKINS LLP
12
     /s/ Janine C. Prupas                    /s/ Joshua Hamilton
13
     Janine C. Prupas                        Sarah F. Mitchell (pro hac vice)
14   Nevada State Bar No. 9156               Joshua G. Hamilton (pro hac vice)
     50 West Liberty Street                  Michael J. Reiss (pro hac vice)
15   Suite 510                               355 S. Grand Ave., Ste. 100
     Reno, NV 89501                          Los Angeles, CA 90071
16   Tel: (775) 785-5440
     jprupas@swlaw.com                       joshua.hamilton@lw.com
                                             michael.reiss@lw.com
17
     Attorneys for Plaintiff                 sarah.mitchell@lw.com
18
     LAXALT & NOMURA LTD                     Attorneys for Defendants Ryze Capital
19                                           Partners, L.L.C., Ryze Renewables Las
     /s/ Ryan Leary                          Vegas, L.L.C., Chris Dancy and Matt
20   Ryan W. Leary                           Pearson
21   Nevada Bar No. 11630
     Holly S. Parker
22   Nevada Bar No. 10181
     9790 Gateway Drive, Ste. 200
23   Reno, NV 89521
     hparker@laxalt-nomura.com
24
     rleary@laxalt-nomura.com
25
     Attorney for Defendants         Ryze
26   Renewables L.L.C. and           Ryze
     Renewables, Reno, L.L.C.
27

28
                                       Page 4 of 5
 1   KOCH & SCOW, LLC                      HOLLEY, DRIGGS, WALCH, FINE, PUZEY,
 2                                         STEIN & THOMPSON

 3   /s/ David R. Koch                     /s/ James W. Puzey
     David R. Koch                         James W. Puzey, Esq.
 4   Nevada Bar No. 8830                   Nevada Bar No. 5745
     Steven B. Scow, Esq.                  Michael Ayers
 5   Nevada Bar No. 9906                   Nevada Bar No. 10851
 6   Brody R. Wight, Esq.                  800 South Meadows Parkway
     Nevada Bar No. 13615                  Suite 800
 7   11500 South Eastern Ave.              Reno, NV 89521
     Suite 210                             jpuzey@nevadafirm.com
 8   Henderson, NV 89052
     dkoch@kochscow.com                    FELLERS, SNIDER, BLANKENSHIP,
 9
     sscow@kochscow.com                    BAILEY, TIPPENS
10   bwight@kochscow.com

11   GARCIA RAINEY BLANK &                 /s/ Greg A. Castro
     BOWERBANK, LLP                        Greg A. Castro       (pro hac vice)
12                                         Mark K. Stonecipher (pro hac vice)
     /s/ Jeffrey M. Blank                  C. Eric Shephard      (pro hac vice)
13                                         100 N.Broadway, Ste. 1700
     Jeffrey M. Blank (pro hac vice)
     Norma V. Garcia (pro hac vice)        Oklahoma City, OK 73102
14
     695 Town Center Drive, Ste. 700       mstonecipher@fellerssnider.com
15   Costa Mesa, CA 92626                  eshephard@fellerssnider.com
     jblank@garciarainey.com               gcastro@fellerssnider.com
16   ngarciaguillen@garciarainey.com
                                           Attorneys for Defendants Randy Soule,
17                                         RESC, LLC, and Encore DEC, LLC
     Attorneys for Defendant Michael
18   Brown

19

20

21
                                         IT IS SO ORDERED.
22

23                                       ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE
24

25                                       DATED: August 16, 2019
26

27

28
                                       Page 5 of 5
